Upon the Defendant’s humble Petition this day preferred to this Court, for the reasons therein contained, It is Ordered That notwithstanding the Order of this Court of the 12 th instant The said Defendant have liberty of *317further time to put in a new or other answer to the Complainant’s Bill now amended, as she shall be advised; and That the same be done by the first day of December next insuing, in order that the Cause may be brought to a hearing on the fifteenth day of the same Month.
Intr.
Cn: Southack Deputy Register